Order entered September 19, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00234-CR

                               JOHN HENRY WILSON, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 282nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F12-55608-S

                                            ORDER
        The Court REINSTATES the appeal.

        On September 13, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On September 17, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the September 13, 2013 order requiring findings.

        We GRANT the September 17, 2013 extension motion and ORDER appellant’s brief

filed as of the date of this order.

        In his brief, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.
       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a detailed itemization

of the costs assessed in this case, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bill shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                       /s/     DAVID EVANS
                                                               JUSTICE